Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                               Appellate Court                         Date: 2019.07.15
                                                                       09:40:01 -05'00'



                  People v. Foxx, 2018 IL App (1st) 162345



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           DARNELL FOXX, Defendant-Appellant.



District & No.    First District, Third Division
                  Docket No. 1-16-2345



Filed             October 31, 2018



Decision Under    Appeal from the Circuit Court of Cook County, No. 97-CR-20768; the
Review            Hon. James Michael Obbish, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Karl H. Mundt, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Matthew Connors, and Noah Montague, Assistant State’s Attorneys,
                  of counsel), for the People.



Panel             PRESIDING JUSTICE FITZGERALD SMITH delivered the
                  judgment of the court, with opinion.
                  Justices Howse and Cobbs concurred in the judgment and opinion.
                                              OPINION

¶1       After a jury trial, the defendant, Darnell Foxx, was convicted of two counts of first degree
     murder and two counts of aggravated battery with a firearm. The defendant, who was 15 years
     old at the time he committed the crime, was sentenced to two terms of life imprisonment,
     followed by two consecutive 30-year prison terms. After the defendant’s conviction was
     affirmed on direct appeal (People v. Foxx, No. 1-00-0387 (Feb. 18, 2003) (unpublished order
     under Illinois Supreme Court Rule 23) (Foxx I)), the defendant filed a pro se postconviction
     petition. While that petition was pending before the trial court, the United States Supreme
     Court decided Miller v. Alabama, 567 U.S. 460 (2012), and our supreme court decided People
     v. Davis, 2014 IL 115595. Based on these two decisions, the trial court vacated the defendant’s
     original sentence and ordered a new sentencing hearing.
¶2       After new evidence was presented at that sentencing hearing, the defendant was sentenced
     to two concurrent 45-year prison terms for each first degree murder conviction, followed by
     two consecutive 14-year prison terms for the aggravated battery with a firearm convictions.
     The defendant appeals, contending that (1) he was denied his right to effective representation
     when his attorney failed to seek a discretionary transfer hearing to juvenile court under the
     2016 amendments to the Juvenile Court Act of 1987 (Pub. Act 99-258 (eff. Jan. 1, 2016)
     (amending 705 ILCS 405/5-130(1)(a)(i))), which became effective prior to his resentencing
     hearing and which would have excluded a 15-year-old charged with murder from the class of
     juvenile offenders subject to automatic transfer to adult court, and (2) the trial court abused its
     discretion in sentencing him by placing too much emphasis on deterrence and ignoring the
     mitigating circumstances of his traumatic childhood. For the reasons that follow, we affirm.

¶3                                          I. BACKGROUND
¶4       Since on direct appeal we already presented all of the facts of this case, we now merely
     summarize the trial record and set forth only those facts and procedural history necessary to the
     resolution of issues in this appeal.
¶5       After his arrest on June 25, 1997, the defendant and four other codefendants were charged
     with numerous crimes stemming from his involvement in the June 22, 1997, drive-by shooting,
     which resulted in the death of two victims—Salada Smith (Salada) and Joshua Thomas
     (Joshua)—and the wounding of two others.
¶6       The defendant was tried in a simultaneous, but separate, jury trial with one of the
     codefendants—his 17-year-old cousin, Javell Ivory (Ivory). The following relevant evidence
     was adduced at his trial. The defendant gave a statement to police, admitting (1) that on the
     morning in question, he was inside a stolen van with four codefendants, who were all fellow
     street gang members; (2) that they drove to a location where they intended to shoot a member
     of a rival gang in retaliation for the recent shooting of another member of the defendant’s gang;
     (3) that at that location, using his “Tech .9 machine pistol,” the defendant fired into a group of
     four people; (4) that one of the codefendants also fired shots into the group; and (5) that after
     they fled the scene, the defendant hid his gun in his girlfriend’s diaper bag and placed that bag
     in his refrigerator. At trial, the State also presented evidence that the police subsequently
     recovered a gun in a diaper bag located at the defendant’s residence. Forensic firearm analysis
     of that gun established that the bullets recovered from it matched the bullets recovered from the
     bodies of both murder victims.

                                                  -2-
¶7          After the jury found the defendant guilty of two counts of first degree murder and two
       counts of aggravated battery with a firearm, the court sentenced him to two natural life
       sentences to be served consecutively with two 30-year prison terms. The defendant’s
       conviction and sentence were affirmed on direct appeal. See Foxx I, No. 1-00-0387.
¶8          On January 10, 2008, the defendant filed a pro se postconviction petition pursuant to the
       Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2008)). Because of delays in the
       proceedings, the petition was automatically advanced to the second stage of postconviction
       review, and the defendant was appointed counsel. Counsel subsequently filed an amended
       petition for postconviction relief, arguing, inter alia, that the defendant’s mandatory sentence
       of natural life without parole violated both the eighth amendment of the United States
       Constitution (U.S. Const., amend. VIII) and the Illinois proportionate penalties clause (Ill.
       Const. 1970, art. I, § 11). The State filed a motion to dismiss. While the postconviction
       proceedings were pending before the trial court, on June 25, 2012, the United States Supreme
       Court decided Miller, 567 U.S. 460 and our supreme court decided Davis, 2014 IL 115595.
       The defendant was granted leave to supplement his petition with these decisions, and the State
       was permitted to respond. Based on the aforementioned decisions, which invalidated
       mandatory natural life sentences for juveniles, the trial court effectively granted postconviction
       relief and ordered the defendant’s original sentence be vacated and that the matter be set for a
       new sentencing hearing.
¶9          The new sentencing hearing was held on May 24, 2016.1 The defendant was 34 years old
       at the time and had already served 19 years in prison.
¶ 10        For purposes of resentencing, the parties agreed that the defendant could be sentenced
       under the law in effect in 1997. As such, the sentencing range for each murder conviction was
       20 to 60 years’ imprisonment. In addition, the sentencing range for each aggravated battery
       with a firearm conviction was between 6 and 30 years’ imprisonment. These sentences had to
       be served consecutively to each other and to the sentences imposed for the murder convictions.
¶ 11        The trial judge began the sentencing hearing by noting that a new presentencing
       investigation report (PSI) and a mitigation memorandum had been submitted to him.
¶ 12        In aggravation, the State recounted the facts of the case, pointing out that one of the two
       murder victims, Salada, was pregnant at the time of the shooting. The State also presented two
       victim impact statements. Salada’s mother, Obrellia Ann Smith (Smith), testified that her
       daughter, who was 24 years old and pregnant at the time, was murdered in a senseless drive-by
       shooting, leaving behind a six-year-old daughter. She further stated that Salada’s sister could
       never get over Salada’s death, had a nervous breakdown, and “took to drugs and eventually
       died of a heroin overdose.” In her statement, Smith described the hopelessness she felt since
       the loss of her daughter, but then said that she forgave the defendant and continued to pray for
       him.
¶ 13        Christine Buckner, Joshua’s mother, next stated, among other things, that her son was only
       21 years old when he was killed as a result of the defendant’s “joy riding.” She described her
       pain, but also stated that she did not want to see the defendant, who was only 15 years old when
       the crime occurred, spend the rest of his life in jail.


          1
           The defendant’s sentencing hearing was held simultaneously with that of his codefendant, and
       cousin, Ivory.

                                                   -3-
¶ 14        In aggravation, the State sought the imposition of a 76-year sentence. Noting that the
       truth-in-sentencing laws were not in place in 1997, the State argued that the defendant would
       have to serve only 50% of his sentence and because he has already served 19 years, he could
       leave prison at age 53.
¶ 15        In mitigation, the State presented two witnesses: (1) a social worker, Hina Rehman
       (Rehman), and (2) a psychological therapy expert, Dr. Frederick W. Gross (Dr. Gross).
¶ 16        Rehman first testified that, in compiling her report for purposes of the sentencing hearing,
       she reviewed all police and Illinois Department of Corrections (IDOC) records regarding the
       defendant and interviewed numerous members of the defendant’s family, including his
       brother, Derrick Foxx (Derrick). She also spoke to the defendant about 10 to 12 times.
¶ 17        Rehman testified that based on all of the foregoing, she concluded that the defendant had a
       very traumatic childhood. According to Rehman, the defendant’s biological father was not
       involved in his life. His mother was a drug addict, who would disappear from the house for
       periods of time and who was repeatedly arrested for drug possession and prostitution.
¶ 18        Rehman testified that, as a result, the defendant was forced to “be on the streets to collect
       money to feed his siblings and himself.” He saw death and violence in his neighborhood and
       was often beaten up himself. The defendant’s older brother, Derrick, advised him that “the
       only way to get protection if you had no parents around was through a gang.” With the help of
       Derrick, the defendant became involved in gang activities when he was only 10 years old.
¶ 19        Rehman further testified that since his incarceration, the defendant has not been involved
       in any violence. Instead, he has participated in various programs and has obtained his GED,
       even though under his original sentence, he had no hope of ever leaving prison. The defendant
       is also a prolific writer and has begun a novel while incarcerated. Rehman averred that when he
       leaves prison, the defendant wants to return to his community and help minors with no parents,
       and in a similar predicament to his, make better choices and avoid gang life.
¶ 20        According to Rehman, the defendant expressed remorse over what he had done. He stated
       that he wished he had known better when he was 15 years old, wished that he had better
       resources, and wished he had adults to look up to, who would have motivated him not to
       become involved in gangs. The defendant described the harshness of prison life, told Rehman
       that he has been molested several times, and stated that he has seen “a lot of people get hurt”
       since he has been “inside.”
¶ 21        Dr. Gross next testified consistently with Rehman. He stated that, for purposes of the
       sentencing hearing, he created a psychological evaluation and assessment of the defendant. In
       doing so, he interviewed the defendant eight times and reviewed his IDOC and county jail
       records. Dr. Gross opined that, based on the aforementioned, “the defendant seemed to him to
       be such a different person now than what he was when he was young.”
¶ 22        Consistently with Rehman, Dr. Gross testified about the defendant’s childhood, his
       non-present father and drug addicted mother, his initiation into gang life prompted at an early
       age by his brother, his remorse about the shooting, the steps he had taken to better himself in
       prison, and his wish to help others upon release. Additionally, Dr. Gross testified that the
       defendant told him that he was often physically abused as a child by his mother and others.
       According to Dr. Gross, the defendant “genuinely wanted to repair what he had done and
       seemed to have hope for the future.”



                                                   -4-
¶ 23       After Dr. Gross’s testimony, in allocution, the defendant apologized to the victims and the
       victims’ families and offered that he had a distorted world view at the time he committed the
       crimes. At that time, he believed “crime was cool,” but over time he has come to a different
       appreciation.
¶ 24       In mitigation, defense counsel did not specify the term of years sought, but merely
       appealed to the trial court to impose a “shorter sentence.” In doing so, counsel argued that the
       defendant’s youth, immaturity, and traumatic childhood severely affected his decision-making
       leading up to the offense, but that his conduct since being in prison and his stated ambitions to
       help others clearly showed a rehabilitative potential, warranting a lesser prison term.
¶ 25       After hearing the arguments, and before issuing its decision, the trial court took a
       continuance to consider the “great deal of material” presented to it “through the excellent
       efforts of the attorneys.” As the court explained: “I want to give every bit of consideration to
       the testimony that I heard today, the statements that *** [the] defendant[ ] made, the arguments
       of counsel, and to put it in context with the documents that previously have been submitted
       both by the State and by the Defense.”
¶ 26       The court subsequently sentenced the defendant to concurrent 45-year prison terms for the
       two murder convictions, followed by two consecutive 14-year prison terms for aggravated
       battery with a firearm. The court noted that the aggregate total sentence was 73 years. With
       good behavior, the sentence could be served at 50%. Therefore, the defendant could be
       released from prison at age 51.
¶ 27       In issuing the sentence, the trial court, inter alia, acknowledged that the defendant was 15
       years old at the time the crimes were committed and that under the current sentencing laws, a
       judge must “consider the chronological age of the offender, hallmark features of youth,
       including their past history, their failure to appreciate risks and consequences, [and] *** their
       home environment.”
¶ 28       The court then commented on the defendant’s potential for rehabilitation, stating that the
       defendant had shown “serious potential.” The court explained that this potential had been
       limited by a lack of resources from the IDOC, but that since the Miller decision, the IDOC had
       made greater resources available and the defendant had taken advantage of them. The court
       further found relevant that the defendant had “shown and taken some positive steps” in joining
       a program consistent with his stated ambition to help keep youth from gangs. It also noted the
       defendant’s good behavior in prison, as well as his sincerity in allocution.
¶ 29       Nonetheless, the court emphasized that the crimes resulted from the defendant’s own poor
       choices. As the court explained:
                “[G]iven all we have learned about [him] from the lengthy interviews that [t]he expert
                witnesses testified to, [the defendant] still made some rather terrible choices,
                obviously, in [his] life. And they were choices.
                    People still have a choice. The environment can be terrible and it can have this war
                zone or environment described by the witnesses, but not everybody succumbs. Some
                people have common sense and morals and they can tell from the beginning what’s
                right and what is wrong.
                    [The defendant] made a rather desired choice that struck me as I have prepared for
                the sentencing hearing. [He] joined a gang. And the name of the gang that [he] joined
                probably should have told anybody something even if they were juveniles. When you


                                                   -5-
              join a gang who go by the name of Insane Vice Lords, one of the words might say well,
              it will be—Every one of those things connotated just an anti-social and a destructive
              organization.
                   Need I say more? Insane. Well, there’s something, you know, I want to be involved
              in an organization and I am going to call myself Insane Vice and a Lord. I am going to
              be the master of my domain. Vice is the least offensive of the terms. Some choices were
              made, and juveniles make these choices without the benefit of the wisdom that
              hopefully an adult would have, but still it was a matter of free choice. It was a matter of
              free choice to decide to engage in a revenge attack on another individual. And it doesn’t
              matter if it was a spur of the moment decision.”
¶ 30       The court finally emphasized that in order to stop gangs from using juveniles to “do their
       dirty work” and continue to “wreak havoc on society,” it had given serious consideration to the
       deterrent effect of the defendant’s sentence.
¶ 31       After the court issued its sentence, the defendant moved for reconsideration, arguing that
       the sentence was excessive in light of the mitigating circumstances of youth that must be
       considered under Miller. The trial court denied that motion, and the defendant now appeals.

¶ 32                                          II. ANALYSIS
¶ 33       On appeal, the defendant makes two contentions. He first argues that his counsel at
       resentencing was ineffective for failing to request that his cause be transferred to juvenile court
       under the 2016 amendments to the Juvenile Court Act (Act). See Pub. Act 99-258 (eff. Jan. 1,
       2016) (amending 705 ILCS 405/5-130 (1)(a)(i)). Second, he asserts that the trial court abused
       its discretion in sentencing him to an aggregate of 73 years’ imprisonment, by placing too
       much emphasis on deterrence and ignoring the mitigating circumstances of his childhood. We
       address each of the defendant’s contentions in turn.

¶ 34                                A. Ineffective Assistance of Counsel
¶ 35        We begin with the defendant’s contention regarding counsel’s ineffectiveness. It is
       axiomatic that every defendant has a constitutional right to the effective assistance of counsel.
       See U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. I, § 8. Claims of ineffective assistance
       of counsel are governed by the standard set forth in Strickland v. Washington, 466 U.S. 668
       (1984); see also People v. Lacy, 407 Ill. App. 3d 442, 456 (2011); see also People v. Colon, 225
       Ill. 2d 125, 135 (2007) (citing People v. Albanese, 104 Ill. 2d 504 (1984) (adopting
       Strickland)). According to Strickland, in order to prevail on a claim of ineffective assistance of
       counsel, a defendant must establish both (1) that his counsel’s conduct fell below an objective
       standard of reasonableness under prevailing professional norms and (2) that he was prejudiced
       by counsel’s conduct, i.e., that but for counsel’s deficient performance, there is a reasonable
       probability that the result of the proceeding would have been different. See Lacy, 407 Ill. App.
       3d at 456; see also People v. Ward, 371 Ill. App. 3d 382, 434 (2007) (citing Strickland, 466
       U.S. at 687-94); see also People v. Domagala, 2013 IL 113688, ¶ 36. Failure to establish either
       prong of the Strickland test precludes a finding of ineffective assistance of counsel. See People
       v. Henderson, 2013 IL 114040, ¶ 11; see also People v. Patterson, 217 Ill. 2d 407, 438 (2005).
¶ 36        The defendant here contends that he was denied his right to effective representation where
       his counsel at resentencing failed to file a motion requesting that his case be transferred to the


                                                    -6-
       juvenile court under the 2016 amendments to section 5-130 of the Act. Pub. Act 99-258 (eff.
       Jan. 1, 2016) (amending705 ILCS 405/5-130 (1)(a)(i)) (hereinafter the automatic transfer
       provision). Under the new amendments, the defendant, who was 15 years old when he
       committed the crimes, was no longer subject to automatic transfer to adult court, but was
       instead entitled to a discretionary transfer hearing in juvenile court before he could be
       sentenced as an adult. Id. The defendant contends that because the 2016 amendments were
       procedural and his case was “pending” in the trial court at the time the amendments went into
       effect (almost six months before his resentencing hearing), the change in law applied to his
       case. See People ex rel. Alvarez v. Howard, 2016 IL 120729 (holding that the amendments to
       section 5-130(1) applied retroactively to “ongoing proceedings” that were “pending” in the
       trial court at the time the amendment became effective). Accordingly, he argues that had
       counsel filed a motion seeking transfer of the case to the juvenile court, that motion would
       have been granted and there is a reasonable probability that the outcome of his proceedings
       would have been different. Specifically, he contends that once the cause was moved to juvenile
       court, the State would have had to petition for a discretionary transfer hearing. The defendant
       contends that there is a strong probability that under the facts of his case, particularly his
       traumatic childhood and age, the juvenile court would have found that transfer was not
       warranted and that instead he should be resentenced under the Act. See 705 ILCS 405/5-710
       (West 2016).
¶ 37        The State, on the other hand, asserts that, regardless of whether counsel’s failure to file a
       motion seeking to transfer the case to juvenile court constituted deficient performance, under
       our supreme court’s recent ruling in People v. Hunter, 2017 IL 121306, the defendant cannot
       establish prejudice. For the reasons that follow, we agree.
¶ 38        It is well accepted that “[a] defendant’s failure to establish prejudice under Strickland is
       fatal to an allegation of ineffective assistance of counsel,” and that if “no prejudice ensued,” a
       claim may be “disposed of on that ground alone, without considering the separate question [of]
       whether counsel was deficient.” People v. Harris, 164 Ill. 2d 322, 349 (1994) (citing
       Strickland, 466 U.S. at 697).
¶ 39        In Hunter, our supreme court considered and rejected the retroactive application of the
       amendments to the automatic transfer provision to a cause pending on direct appeal. Hunter,
       2017 IL 121306, ¶ 30. In doing so, the court in Hunter first reaffirmed its decision in Howard,
       where it held that the automatic transfer provision amendments applied retroactively to a
       defendant who had been charged under the old statute, was awaiting trial when the
       amendments became effective, and therefore had “ongoing proceedings” that were “pending”
       in the trial court. Id. ¶¶ 18-33 (citing Howard, 2016 IL 121729). The court then observed two
       major distinctions between the facts of Hunter and those of Howard.
¶ 40        The first distinction involved the difference between a case that is “pending” and one that is
       “ongoing.” Our supreme court explained that, in Howard, proceedings in the trial court had not
       yet been concluded. Thus, according to our supreme court, “[i]n a real-world sense those
       proceedings were ‘ongoing.’ ” Hunter, 2017 IL 121306, ¶ 30. In contrast, in Hunter, the
       defendant’s case had reached judgment and was pending in the appellate court on direct
       review. Id. ¶ 27. The court acknowledged that section 4 of the Statute on Statutes “requires that
       ‘the proceedings thereafter’—after the adoption of the new procedural statute—‘shall
       conform, so far as practicable, to the laws in force at the time of such proceeding.’ ” (Emphasis
       omitted.) Id. ¶ 31 (quoting 5 ILCS 70/4 (West 2016)). Thus, the court reasoned that “[s]ection

                                                    -7-
       4 contemplates the existence of proceedings after the new or amended statute is effective to
       which the new procedure could apply,” i.e., an “ongoing proceeding.” Id. In comparison, in
       Hunter, the proceedings in the trial court were completed well before the statute was amended.
       Id. ¶ 32. Thus, “[n]o ‘ongoing proceedings’ exist[ed] to which the amended statute could
       apply.” Id.
¶ 41        The second distinction our supreme court made was that, unlike the facts of Howard,
       application of the amended statute in Hunter was “impracticable.” Id. ¶ 43. In Howard, the
       19-year-old defendant was still “subject to the jurisdiction” of the juvenile court at the time the
       court rendered its decision. Id. ¶ 38. Accordingly, it was practicable, or feasible, for the matter
       to be remanded to the juvenile court for a transfer hearing. Id. In Hunter, however, the
       defendant was 22 years old at the time the court rendered its decision and therefore “[a]
       discretionary hearing in the juvenile court [was] no longer feasible because the juvenile court
       [could] not exercise jurisdiction over [him].” Id.
¶ 42        In sum, in Hunter, our supreme court held that the amendment to the automatic transfer
       provision did not apply retroactively because the amendment “did not become effective until
       after [the defendant’s] trial court proceedings were concluded and his case was pending in the
       appellate court; because no reversible error necessitate[d] remand for further proceedings to
       which the amended statute could apply; and because [the defendant], in any event, [wa]s no
       longer subject to the jurisdiction of the juvenile court, making remand impracticable.” Id. ¶ 43.
¶ 43        We agree with the defendant that the situation before us involves a resentencing hearing,
       and not a direct appeal, and is therefore procedurally more akin to Howard than Hunter.
       Nonetheless, we find that the reasoning of Hunter, regarding the unfeasibility of remanding
       this cause to the juvenile court when the defendant has reached adulthood, applies with equal
       force here. The defendant in this case was 34 years old at the time of his resentencing hearing,
       and therefore any potential transfer to the juvenile court would have proved impracticable,
       since, as an adult, the defendant would not be subject to juvenile proceedings under the Act.
¶ 44        In this respect, we agree with the defendant that the term “jurisdiction” used by the
       supreme court in Hunter was a poor word choice. The defendant correctly points out that
       jurisdiction is “ ‘conferred by the constitution, not the legislature’ ” (People v. Castleberry,
       2015 IL 116916, ¶ 15 (quoting Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199
       Ill. 2d 325, 335-36 (2002))), and that “while the legislature can create new justiciable matters
       by enacting legislation that creates rights and duties, the failure to comply with a statuary
       requirement or prerequisite does not negate the circuit court’s subject matter jurisdiction or
       constitute a nonwaivable condition precedent to the circuit court’s jurisdiction” (LVNV
       Funding, LLC v. Trice, 2015 IL 116129, ¶ 37 (citing In re Luis R., 239 Ill. 2d 295, 300-02
       (2010))). It is axiomatic that “a circuit court is a court of general jurisdiction, which need not
       look to [a] statute for its jurisdictional authority” (internal quotation marks omitted)
       (Castleberry, 2015 IL 116916, ¶ 19), and that “the juvenile court is simply a division of the
       circuit court” (In re Greene, 76 Ill. 2d 204, 213 (1979); People v. Fiveash, 2015 IL 117669,
       ¶ 33 (citing Greene for the same proposition)). As such, the defendant is correct that whether a
       person is tried in juvenile court or criminal court is a matter of procedure rather than
       jurisdiction.
¶ 45        Nonetheless, once a defendant reaches the age of 21, under the Act, the juvenile court has
       no statutory authority over him. 705 ILCS 405/5-105(10) (West 2014) (“ ‘Minor’ means a
       person under the age of 21 years subject to this Act.”). “The age limit on juvenile court

                                                    -8-
       adjudication is set solely by the statutory language enacted by the legislature.” Fiveash, 2015
       IL 117668, ¶ 33. Therefore, if, as in this case, “a defendant’s age places him outside the scope
       of the [Juvenile Court] Act, the court has no authority to proceed under the Act.” Id.
       Accordingly, since the defendant here was 34 years old at the time of his resentencing, transfer
       to juvenile court would have proven impracticable because the juvenile court would no longer
       have had authority to proceed against him under the Act. Id. We believe that this is what the
       supreme court meant in Hunter when it improvidently stated that the juvenile court may not
       exercise “jurisdiction” over an adult defendant.
¶ 46       Given that, under Hunter, the defendant’s cause could not have been transferred to juvenile
       court under the 2016 amendments to the automatic transfer provision, the defendant has failed
       to establish prejudice and his ineffective assistance of counsel claim must fail.

¶ 47                                         B. Abuse of Discretion
¶ 48       The defendant next contends that the trial court abused its discretion when it sentenced him
       to an aggregate of 73 years’ imprisonment, by placing too much emphasis on deterrence and
       ignoring the mitigating circumstances of his childhood. For the reasons that follow, we
       disagree.
¶ 49       It is well established that the trial court is the proper forum to determine a sentence and that
       a sentencing decision is entitled to great deference and weight. People v. Alexander, 239 Ill. 2d
       205, 212 (2010). The reason for such deference is that the trial judge, “having observed the
       defendant and the proceedings, is in a much better position to consider factors such as the
       defendant’s credibility, demeanor, moral character, mentality, environment, habits, and age.”
       People v. Snyder, 2011 IL 111382, ¶ 36. Therefore, a sentence that falls within the appropriate
       statutory range will not be disturbed absent an abuse of discretion. People v. Coleman, 166 Ill.
       2d 247, 258 (1995). Such abuse occurs only when the sentence varies greatly from the spirit
       and purpose of the law or is manifestly disproportionate to the nature of the offense. Snyder,
       2011 IL 111382, ¶ 36.
¶ 50       A sentence should reflect both the seriousness of the offense and the objective of restoring
       the offender to useful citizenship. Ill. Const. 1970, art. I, § 11; People v. Wilson, 2016 IL
       141063, ¶ 11; People v. McWilliams, 2015 IL App (1st) 130913, ¶ 27. Nonetheless, the
       seriousness of the offense, rather than any mitigating evidence, is the most important factor in
       sentencing. People v. Kelley, 2015 IL App (1st) 132782, ¶ 94. The trial court is presumed to
       consider all relevant factors and any mitigation evidence presented, but has no obligation to
       recite and assign any value to each factor. Wilson, 2016 IL 141063, ¶ 11. Rather, the defendant
       “must make an affirmative showing that the sentencing court did not consider the relevant
       factors.” People v. Burton, 2015 IL App (1st) 131600, ¶ 38. In reviewing a sentence for abuse
       of discretion, the reviewing court must not substitute its judgment for that of the trial court
       merely because it would have weighed the various factors differently. Alexander, 239 Ill. 2d at
       213.
¶ 51       In the present case, the defendant chose to be sentenced under the law in 1997, the year he
       committed the crimes in question. Accordingly, the sentencing range for each of his two
       murder convictions was from 20 to 60 years (730 ILCS 5/5-8-1(a)(1)(a) (West 1996)) and from
       15 to 60 years for each of his two aggravated battery with a firearm convictions (720 ILCS
       5/12-4.2(b) (West 2016)). Because under the law in effect in 1997, the sentences for the two
       aggravated battery with a firearm convictions had to be served consecutively (730 ILCS

                                                    -9-
       5/5-8-4(a) (West 1998)) and the defendant’s sentence was subject to day-for-day credit (730
       ILCS 5/3-6-3 (West 1998)), the total sentencing range available to the trial court was between
       50 and 180 years’ imprisonment, to be served at 50%.
¶ 52        The trial court here sentenced the defendant in the lower end of the sentencing range to 73
       years’ imprisonment. Contrary to the defendant’s assertion, the record before us
       unquestionably establishes that, in doing so, the court considered and weighed the seriousness
       of the offense and the deterrent effect of the defendant’s sentence with all relevant mitigating
       factors, including the defendant’s age and immaturity, his difficult upbringing, and his
       laudable efforts at rehabilitation. While we may find the 73-year sentence objectionable, and
       may have imposed a sentence far closer to the minimum range, we are constricted by our
       standard of review and are not at liberty to reweigh any sentencing factors, as the defendant
       would have us do. See Alexander, 239 Ill. 2d at 213. The sentence before us is neither greatly at
       variance with the spirit and purpose of the law nor manifestly disproportionate to the nature of
       the offense. Id. Accordingly, under the record below, we are compelled to conclude that the
       trial court did not abuse its discretion.

¶ 53                                    III. CONCLUSION
¶ 54      For the aforementioned reasons, we affirm the judgment of the circuit court.

¶ 55      Affirmed.




                                                  - 10 -